Citation Nr: 1309393	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1949 to September 1952, and in the Navy from January 1959 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran initially requested a hearing before the Board.  In a September 2010 statement he withdrew this request.  

This case was previously before the Board in March 2012, at which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

On March 13, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In the present case, the Veteran submitted a letter in February 2013, stating that he wished to withdraw his appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  This withdrawal was received by the Board in March 2013.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.  

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER


The appeal is dismissed.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


